           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

EDDIE JONES
Reg. #18664-026                                                   PLAINTIFF

v.                       No. 2:19-cv-10-DPM

NWANNEM OBI-OKOYE,
MD, Health Service Doctor                                        DEFENDANT

                              ORDER
     On de nova review, the Court adopts Magistrate Judge Kearney's
recommendation, NQ 38, and overrules Jones's objections, NQ 39.         FED.

R. CIV. P. 72(b)(3). Motion for summary judgment, NQ 29, granted.
Jones's claims against Obi-Okoye will be dismissed with prejudice.
     So Ordered.

                                   ~            vl.~/:·
                                D .P. Marshall Jr.
                                United States District Judge

                                  3 o jr:,.M-v(lv\.y   ),. o~o
